Pettit, J.
This suit was brought by the appellee against the appellants on a promissory note.- Proper issues were formed; a trial by the court was had, which resulted in a finding and judgment for the appellee, plaintiff below, and the only question presented to this court is upon a conflict of evidence, or the sufficiency of it to sustain the finding. The evidence is conflicting and might have sustained and justified a finding either way, but it is not so strong or overwhelming as to justify a reversal. -In view of the whole evidence, we think we would have found as the court below did, and as the court below saw.and heard the witnesses with their means of information, readiness, or reluctance to answer, *356and as we can only see the evidence as it is written in a bill, of exceptions, we can not reverse the judgment.
The judgment is affirmed, at the costs of the appellants, with five per cent, damages.